Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alejandro DeJesus Hernandez has filed a notice of appeal. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). In his notice of appeal, Hernandez does not reference the order from which he is appealing. A review of the district court’s docket sheet does not show any final order from which Hernandez could take an appeal. Accordingly, we dismiss the appeal for lack of jurisdiction. We also deny as moot the motion to dispense with the appendix. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.